DETAILED ACTION
Hydraulic System for Agricultural Baler
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “a reference number 267 (para. 28) is not shown in figure 3” and “a reference number 567 (para. 31) is not shown in figure 5”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “304 (fig. 3)”.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drawing of “hydraulic manifold-to-tractor lines (claims 3 and 13)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 11-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Herron (US 2011/0023732 A1).
Regarding claim 1, Herron discloses an agricultural baler (10) towable by a vehicle (22) comprising a vehicle hydraulic system (see para. 27, lines 1-5, para. 29, lines 7-14, and para. 43, lines 1-4, and element 88), the agricultural baler comprising:
a frame (see fig. 2);
a baler hydraulic system (fig. 3) supported by the frame, comprising:
     a plurality of hydraulically operated subsystems (100, 102);
     a plurality of hydraulic subsystem lines (140) being fluidly connected to the plurality of hydraulically operated subsystems (100, 102) (fig. 2); and
    a hydraulic manifold (142) fluidly connected to the plurality of hydraulic subsystem lines (140) (fig. 2) and configured for connecting to the vehicle hydraulic system (fig. 2); and
an electrical processing circuit (70) operably connected to the hydraulic manifold (142) and configured for switching (para. 26) the hydraulic manifold (142) for connecting at least one hydraulic subsystem line (140) of the plurality of hydraulic subsystem lines to the vehicle hydraulic system (see para. 29, lines 7-14, which discloses the manifold (142) responds to command signals sent from the controller (70) to manipulate fluid provided to a hydraulically operated subsystem (100 or 102). In order to manipulate fluid provided to a hydraulically operated subsystem, the vehicle hydraulic system must be “switched” on).
Regarding claim 2, the agricultural baler of claim 1, wherein the hydraulic manifold (142) is the only hydraulic manifold (142) for operatively connecting the plurality of hydraulic subsystem lines (140) to the vehicle hydraulic system (88) (see fig. 2).
Regarding claim 4, the agricultural baler of claim 1, wherein the hydraulic manifold comprises a plurality of solenoid valves (see para. 34-35, 42-43, 47-48, and 51) connected to the plurality of hydraulic subsystem lines, and each solenoid valve being associated with a respective hydraulically operated subsystem of the plurality of hydraulically operated subsystems (see para. 34-35, 42-43, 47-48, and 51).
Regarding claim 5, the agricultural baler of claim 4, wherein the electrical processing circuit (70) is operably connected to the plurality of solenoid valves and configured for switching the plurality of solenoid valves for operating at least one hydraulically operated subsystem of the plurality of hydraulically operated subsystems (see para. 34-35, 42-43, 47-48, and 51).
Regarding claim 11, Herron discloses a method for operating an agricultural baler (10) towable by a vehicle (22), comprising:
providing a baler hydraulic system comprising a plurality of hydraulically operated subsystems, a plurality of hydraulic subsystem lines being fluidly connected to the plurality of hydraulically operated subsystems, and a hydraulic manifold fluidly connected to the plurality of hydraulic subsystem lines and configured for connecting to a vehicle hydraulic system of the vehicle, and further providing an electrical processing circuit operably connected to the hydraulic manifold;
selecting at least one hydraulically operated subsystem for operation thereof; and 
switching the hydraulic manifold, by the electrical processing circuit, for connecting at least one hydraulic subsystem line of the plurality of hydraulic subsystem lines to the vehicle hydraulic system for operating the at least one hydraulically operated subsystem (see the rejection of claim 1 above).
Regarding claim 12, the method of claim 11, wherein the hydraulic manifold (142) is the only hydraulic manifold (142) for operatively connecting the plurality of hydraulic subsystem lines (140) to the vehicle hydraulic system (see fig. 2).
Regarding claim 14, the method of claim 11, wherein the hydraulic manifold comprises a plurality of solenoid valves (see para. 34-35, 42-43, 47-48, and 51) connected to the plurality of hydraulic subsystem lines, and each solenoid valve being associated with a respective hydraulically operated subsystem of the plurality of hydraulically operated subsystems (see para. 34-35, 42-43, 47-48, and 51).
Regarding claim 15, the method of claim 14, wherein the electrical processing circuit (70) is operably connected to the plurality of solenoid valves, and the step of switching the hydraulic manifold comprises switching the plurality of solenoid valves, by the electrical processing circuit, for operating at least one hydraulically operated subsystem of the plurality of hydraulically operated subsystems (see para. 34-35, 42-43, 47-48, and 51).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Herron in view of Kempf et al. (hereinafter “Kempf”) (US 6,971,225).
Herron discloses the invention substantially as claimed as set forth above except for a plurality of hydraulic manifold-to-tractor lines configured for connecting the hydraulic manifold to a plurality of hydraulic ports of the vehicle hydraulic system, and wherein the plurality of hydraulic subsystem lines outnumbers the plurality of hydraulic manifold-to-tractor lines. 
Kempf discloses a windrow merger in agricultural art, the merger includes two plurality of hydraulic manifold-to-tractor lines (see fig. 5) configured for connecting a hydraulic manifold (215) to a plurality of hydraulic ports (fig. 5, there are two hydraulic manifold-to-tractor lines on the tow members; and thus there are two hydraulic ports) of a vehicle hydraulic system of a tractor via a tow member (55), and wherein the plurality of hydraulic subsystem lines (see a plurality of lines (224) of the manifold (215) in fig. 4) outnumbers the plurality of hydraulic manifold-to-tractor lines. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Herron with a plurality of hydraulic manifold-to-tractor lines, as taught by Kempf, for connecting the hydraulic manifold to a plurality of hydraulic ports of the vehicle hydraulic system, in order to provide fluid pressure to operate the baler hydraulic system.
Modified Herron discloses two of hydraulic manifold-to-tractor lines, which is less than a number of plurality of hydraulic subsystem lines as disclosed by Herron (i.e. lines to elements 102, 104, and other components such as a tailgate (para. 31 and 34).

 Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Herron in view of Haycocks (US 2013/0167498 A1).
Regarding claims 6 and 16, Herron discloses the agricultural baler includes a drop floor subsystem (62), a pickup unit subsystem (18), and a tail gate subsystem (58) (see para. 36). Herron does not expressly disclose a first knife tray subsystem and a second knife tray subsystem. 
Haycocks discloses it is old and well known for a baler to have a first knife tray subsystem (50b) and a second knife tray subsystem (50b) to sever crop materials into smaller pieces (see para. 20). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the baler of Herron with a first knife tray subsystem and a second knife tray subsystem, as taught by Haycocks, in order to sever crop materials into smaller pieces for baling.  
Regarding claims 7 and 17, modified Herron discloses the drop floor subsystem, the pickup unit subsystem, the tail gate subsystem, the first knife tray subsystem, and the second knife tray subsystem as set forth above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the subsystems with a hydraulic subsystem line, just like the hydraulic subsystem lines (140) for the drive rollers of Herron, in order to operate all of the subsystems.
Regarding claims 8 and 18, Herron discloses wherein the electrical processing circuit (70) is configured for switching the plurality of solenoid valves for operating at least one of the plurality of hydraulically operated subsystems upon receiving an input command from a user (see para. 42, the last four lines).

Allowable Subject Matter
Claims 9-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        July 16, 2022